DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: reference character “790” as used in Paragraph [0055].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner notes that reference characters “311” and “312” are present in Figure 3, but not explicitly referenced in specification. However, a drawing objection is not made due to the numbering convention described in Paragraph [0058] of the specification. Under the stated naming convention, reference character “311” is held to correspond to locking mechanism 111 in Figure 1, and reference character “312” is held to correspond to release 112 in Figure 1. 
Specification
The disclosure is objected to because of the following informalities: “docking station 108” in Paragraph [0021], line 2 should read “docking station 100”.  
Appropriate correction is required.
Claim Objections
Claim 3 objected to because of the following informalities:  “a housing of the docking station” in line 3 should read “the housing of the docking station”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  “a housing of the docking station” in line 3 should read “the housing of the docking station”.  Appropriate correction is required.
Claim 11 objected to because of the following informalities: “the docking system” in line 1 should read “the docking station system”.
Claim 12 objected to because of the following informalities: “the docking system” in line 1 should read “the docking station system”.
Claim 13 objected to because of the following informalities: “the docking station device” in line 1 should read “the docking station system”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 6 recited the limitation “the link bar” in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends changing the limitation to “a link bar”.
Claim 8 recited the limitation “the release” in line 3. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends changing the limitation to “a release”.
Claim 13 recites the limitation "the housing of the electronic device" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends changing the limitation to “a housing of the electronic device”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by McCormack (US Publication No. 2007/0014080).
Regarding claim 1, McCormack discloses a docking station (100) comprising: a housing (101 and 102) including a cradle (104) defining a cavity (inner surface of 101 within 104), the cavity (inner surface of 101 within 104) having a width (width of 104) and a depth (depth of 104) sufficient to prevent an electronic device (90) coupled to the docking station (100) from decoupling from the docking station (100) responsive to a torque applied on the electronic device (90) (Figure 2A, 90 incapable of rotating about central vertical axis when set down in 104); 
an engagement member (hooking part of 122 and 124) to couple to the electronic device (hooking part of 122 and 124 engaging 90 at 92 and 94) when received in the cradle (104); and 
a docking connector (142) to transfer data (Paragraphs [0029]) between the docking station (100) and the electronic device (90) when the electronic device (90) is coupled to the docking station (100) (Paragraph [0029]).
Regarding claim 2, McCormack discloses the docking station (100) of claim 1, and further discloses wherein the engagement member (hooking part of 122 and 124) further comprises a hooked engagement member (Figures 5A-5C, 122 and 124 being hooked at tip) to couple to a recess (92 and 94) in a housing (92 and 94 being recesses in housing of 90) of the electronic device (90).
Regarding claim 3, McCormack discloses the docking station (100) of claim 1, and further discloses wherein the cradle (104) is shaped to substantially mirror contours of the electronic device (90) (Paragraph [0023], 104 shaped relative to outer profile of 90) and 104) is formed of a depression (inner surface of 101 within 104) in the housing (101 and 102) of the docking station (100).
Regarding claim 4, McCormack discloses the docking station (100) of claim 3, and further discloses wherein the cradle (104) surrounds at least 3 percent of an entire surface area (surface area of 90) of a housing (housing of 90) of the electronic device (90) (Figures 2A-2B and Figures 4A-4B, cradle enclosing at least 3% of 90).
Regarding claim 7, McCormack discloses the docking station (100) of claim 1, and further disclose the docking station (100) comprising a release (103), wherein the release (103) is movable along a path of travel (Paragraph [0024], 103 depressed) to cause the electronic device (90) to decouple from the docking station (100) by causing: a trigger (120 and 130) to exert a force (Paragraph [0024] and Figures 5A-5C, 120 and 130 moved vertically) on the electronic device (90) in a direction substantially orthogonal (Paragraph [0024] and Figures 5A-5C, 120 and 130 moved vertically) to an innermost surface (bottom of inner surface of 101 within 104) of the cradle (104); and a link bar (shaft of 122 and 124) to contact the engagement member (hooking part of 122 and 124) and cause the engagement member to move from a first position (engaged position) to permit decoupling (Paragraph [0025]) of the electronic device (90) from the docking station (100).
Regarding claim 14, McCormack discloses a method comprising: providing a virtual reality (VR) computing device (90); providing a docking station (100) including: a cradle (104) including a cavity (inner space defined by 104 and 101) having a volume (volume of inner surface of 101 within 104) to receive at least 3 percent of a total surface area (surface area of 90) of the VR computing device (90) (Figures 2A-2B and Figures 4A-4B, cradle enclosing at least 3% of 90); an engagement member (122); and a docking connector (142).
Regarding claim 15, McCormack discloses the method of claim 14, and further discloses the method including: positioning at least 3 percent of the VR computing device (90) in the cavity (inner space defined by 104 and 101) of the cradle (104) (Figures 2A-2B and Figures 4A-4B, cradle enclosing at least 3% of 90); and causing data transfer (Paragraphs [0029]) between the electronic device (90) and the docking station (100) when the electronic device (90) is positioned in the cavity (inner surface of 101 within 104) of the cradle (104).
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Conrad et al. (US Publication No. 2011/0286622).
Regarding claim 1, Conrad discloses a docking station (10) comprising: a housing (11) including a cradle (12) defining a cavity (space within 12), the cavity (space within 12) having a width and a depth (see Figures 1a-1c and Figure 2) sufficient to prevent an electronic device (20) coupled to the docking station (10) from decoupling from the docking station (10) responsive to a torque applied on the electronic device (20) (Figures 1d and 2, inner walls of 12 preventing 20 from rotating about central vertical axis of 20 when in 12); 
an engagement member (13b) to couple to the electronic device (20) when received in the cradle (12) (Paragraph [0024], connector 13b capable of being located inside slot 12); and 
a docking connector (13a) to transfer data (10 playing music stored on 20) between the docking station (10) and the electronic device (20) when the electronic device (20) is coupled to the docking station (10) (Paragraph [0024]).
Regarding claim 5, Conrad discloses the docking station of claim 1, and further teaches the cavity (space within 12) having depth (Figure 2, distance between bottom of 12 and top opening of 12) in a range from 30 mm to 300 mm (Paragraph [0023], depth of slot being 2 to 3 inches deep), wherein the depth (Figure 2, distance between bottom of 12 and top opening of 12) refers to a distance between an innermost surface (bottom of 12) of the cradle (12) to an exterior surface of the housing (top surface of 11 adjacent to opening of 12) that is adjacent to the cradle (12) (see Figure 2).
Claims 1, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Katsuta et al. (US Publication No. 2012/0212910).
Regarding claim 1, Katsuta discloses a docking station (Figure 19) comprising: a housing (34) including a cradle (3) defining a cavity (space inferior to 208 defined by surface 206), the cavity (space inferior to 208 defined by surface 206) having a width (width of 206) and a depth (vertical distance between 206 and 208) sufficient to prevent an electronic device (5) coupled to the docking station (Figure 19) from decoupling from the docking station (Figure 19) responsive to a torque applied on the electronic device (5) (Figure 19, 5 prevented from rotating about central vertical axis when positioned atop 206 by 208); 
an engagement member (28) to couple to the electronic device (5) when received in the cradle (3); and 
a docking connector (210) to transfer data (Paragraph [0132], 210 connected to circuit board of 5 and thus capable of transferring data) between the docking station (Figure 19) and the electronic device (5) when the electronic device (5) is coupled to the docking station (Figure 19).
Regarding claim 6, Katsuta discloses docking station of claim 1, and further disclose wherein a link bar (12) is coupled to a lock (240) on an exterior surface (Figure 39, 240 attached to outer sidewall of 34) of the docking station (Figure 19) to maintain the lock (240) in a locked position (Figure 39 showing a locked position) when the link bar (12) is at a first position (locked position) (Paragraphs [0141]-[0143]).
Regarding claim 8, Katsuta discloses the docking station of claim 1, wherein the docking station (Figure 19) further includes an aperture (Figure 38, 136) extending through the housing (34) of the docking station (Figure 19), wherein the aperture (136) is to receive a locking mechanism (240) to obstruct a path of travel (lateral movement) of the release (12) (Paragraphs [0141]-[0143]), wherein the locking mechanism (240) further comprises a Kensington lock (Paragraph [0141]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack (US Publication No. 2007/0014080) in view of Conrad et al. (US Publication No. 2011/0286622).
Regarding claim 9, McCormack discloses the docking station system comprising: an electronic device (90); and a docking station (100) including: a cradle (104) including a cavity inner surface of 101 within 104) to receive the electronic device (90) (Figures 2A and 2B and Paragraph [0023]); 
an engagement member (hooking part of 122 and 124) to couple (hooking parts of 122 and 124 engaging 92 and 94 of 90) to the electronic device (90) when received in the cradle (inner surface of 101 within 104); 
a docking connector (142) to permit data transfer between the electronic device (90) and the docking station (100) when the electronic device (90) is received in the cradle (inner surface of 101 within 104); and 
a release (103) to cause the engagement member (hooking part of 122 and 124) to decouple from the electronic device (90) responsive to actuation (pressing 103) of the release (103) (Paragraph [0024] and [0025]).
McCormack does not disclose the cradle having a depth of at least 30 millimeters. However, Conrad teaches a cradle (12) having a depth (Figure 2, distance between bottom of 12 and top opening of 12) of at least 30 mm (Paragraph [0023], depth of slot being 2 to 3 inches deep). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the depth of the cradle in McCormack to a range of 2 to 3 inches, as taught in Conrad. Doing so would have ensured the electronic device of McCormack sat securely within the cradle (Paragraph [0023] in Conrad), preventing the electronic device from a tipping moment and protecting the enclosed portions of the electronic device.   
Regarding claim 10, McCormack in view of Conrad teaches the docking station system (100) of claim 9, and further discloses wherein the electronic device (90) further comprises a virtual reality (VR) computing device (90 being a hard drive), and wherein the VR computing device (90) is operable as a desktop computing device (host computer) when received in the cradle (inner surface of 101 within 104) (Paragraphs [0011] and [0029], 90 communicated with a host computer when in cradle).
Regarding claim 11, McCormack in view of Conrad teaches the docking station system (100) of claim 9, and further discloses wherein the docking connector (142) is disposed on an innermost surface (bottom of inner surface of 101 within 104) (see Figure 3 and 6) of the cavity (inner surface of 101 within 104) to permit coupling the electronic device (90) in a primarily vertically orientation (Figures 2A and 2B) relative to the docking connector (142).
Regarding claim 12, McCormack in view of Conrad teaches the docking station system (100) of claim 11, and further discloses wherein the depth (depth of inner surface of 101 within 104) of the cavity (inner surface of 101 within 104) is greater than a height (height of 142) of the docking connector (142) so an upper surface (top of 142) of the docking connector (142) is recessed a distance (distance between outer surface of 101 adjacent to 104 and top 142 being a positive distance) within the cavity (inner surface of 101 within 104) (Figures 2A, 4A, and 6).
Regarding claim 13, McCormack in view of Conrad teaches the docking station system (100) of claim 9, and further discloses wherein the cradle (104) is a formed of a continuous material (104 defined by inner surface of 101) (see Figure 3) that is to surrounds a circumference (Figures 2A and 2B) of a housing (housing of 90) of the electronic device (90).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Howarth et al. (US Publication No. 2010/0188808), Motoe et al. (US Publication No. 2009/0168312), and Fadell et al. (US Publication No. 2004/0224638) also disclose docking stations with recesses that hold media players. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841